Name: Commission Regulation (EEC) No 2557/87 of 12 August 1987 fixing definitively the amount of aid for colza and rape seed applicable before 31 July 1987 for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 8 . 87 Official Journal of the European Communities No L 243/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2557/87 of 12 August 1987 fixing definitively the amount of aid for colza and rape seed applicable before 31 July 1987 for the 1987/88 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, in advance for the 1987/88 marketing year should be adjusted ; whereas the amount of that adjustment is fixed by Commission Regulation (EEC) No 2295/87 of 30 July 1987 fixing the reduction in the aid for colza and rape seed for the 1987/88 marketing year ( 8);Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Whereas, between 1 February and 30 June 1987 as regards colza and rape seed, the provisional amounts of the aid valid from July to November 1987 took account of the target price and the monthly increases in that price either valid for the 1986/87 marketing year, or proposed by the Commission to the Council for the 1987/88 v marketing year ; whereas the fixing of those amounts, carried out subject to Council decisions, was necessary in the absence of a Regulation fixing the target price and the Regulation fixing the monthly increases in the latter for the 1987/88 marketing year ; Whereas Council Regulation (EEC) No 1 890/87 of 2 July 1987 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture (3) introduced new agricultural conversion rates applicable from 1 July 1987 in respect of colza and rape ; whereas, for the appli ­ cation of Article 6 of Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 1636/87 (*), the amounts in national currency of the aids fixed in advance by the Regulations adopted before 7 July 1987, taking account of the agricultural conversion rates valid on the dates of their respective entries into force, should be adjusted by the new agricultural conversion rates for the months concerned : Whereas Council Regulation (EEC) No 1917/87 (9) fixes the target and intervention prices for colza and rape seed, and whereas Council Regulation (EEC) No 1918/87 (10) fixes the monthly increases in the target and intervention prices for colza and rape seed ; Whereas the amounts of the aid valid provisionally for the seeds in question should therefore be confirmed or replaced and should be definitively fixed ; Whereas, in accordance with Article 32a (4) of Commis ­ sion Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oil seeds (6), as last amended by Regu ­ lation (EEC) No 2294/87 Q, the amount of the aid fixed Whereas Commission Regulation (EEC) No 1826/87 of 29 June 1987 on precautionary measures and the suspen ­ sion of advance fixing in certain sectors (n) carried forward the amount of the aid valid on 30 June 1987 subject to the decisions in respect of prices for the 1987/88 marketing year ; whereas this amount should be amended to take account of the decisions taken :(&gt;) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7 . 1987, p. 7. (3) OJ No L 182, 3 . 7 . 1987, p . 4. (&lt;) OJ No L 164, 24. 6 . 1985, p . 1 . 0 OJ No L 153, 13 . 6 . 1987, p . 1 . ( «) OJ No L 266, 28 . 9 . 1983 , p . 1 . f) OJ No L 209, 31 . 7. 1987, p . 42. (8) OJ No L 209, 31 . 7. 1987, p. 43 . 0 OJ No L 183, 3 . 7 . 1987, p. 14. H OJ No L 183, 3 . 7. 1987, p . 16 . ( » OJ No L 173, 30. 6 . 1987, p . 7. No L 243/2 Official Journal of the European Communities 27. 8 . 87 Whereas, in the period from 8 July to 31 July 1987, the amount of the aids for colza and rape seed was fixed subject to the amount to be deducted under the system of maximum guaranteed quantities ; whereas the amount of the aid was fixed on the basis of the target prices less 10 % for the Member States other than Spain and Portugal ; whereas these amounts should be confirmed, the oil seeds sector are hereby replaced by the amounts set out in the tables in Annexes I and II to this Regula ­ tion which are fixed definitively as from the date of entry into force of each of the Regulations in question . Article 2 The amounts of the aid for colza and rape seed set out in the Annex to Commission Regulation (EEC) No 1796/87, the application of which was carried forward for the period from 1 July to 7 July 1987 pursuant to Article 1 (3) of Regulation (EEC) No 1826/87 are hereby replaced by the amounts set out in Annex III to this Regulation, which are fixed definitively as from 1 July 1987. HAS ADOPTED THIS REGULATION : Article 1 The amounts of the aid for colza and rape seed fixed in advance for the months of July to November 1987 as set out in the Annexes to Commission Regulations (EEC) No 300/87 ('), (EEC) No 371 /87 (2), (EEC) No 421 /87 (3), (EEC) No 510/87 (4), (EEC) No 577/87 (*), (EEC) No 604/87 (6), (EEC) No 662/87 0, (EEC) No 717/87 (8), (EEC) No 789/87 0, (EEC) No 876/87 (10), (EEC) No 925/87 ("), (EEC) No 1020/87 (,2), (EEC) No 1078/87 (13), (EEC) No 1 122/87 (14), (EEC) No 1216/87 (15), (EEC) No 1280/87 (16), (EEC) No 1330/87 (l7), (EEC) No 1403/87 (18), (EEC) No 1 537/87 (19), (EEC) No 1 520/87 (20), (EEC) No 1 552/87 (21 ), (EEC) No 1 634/87 (22), (EEC) No 1 694/87 (23) and (EEC) No 1796/87 (24), fixing the amount of aid in Article 3 The amounts of the aid for colza and rape seed set out in the Annex to Commission Regulations (EEC) No 2004/ 87 (25), (EEC) No 2053/87 (26), (EEC) No 2106/87 (27) and (EEC) No 2217/87 (28) are hereby confirmed. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 August 1987. tor the Commission Frans ANDRIESSEN . Vice-President (') OJ No L 30, 31 . 1 . 1987, p. 28 . (2) OJ No L 35, 6. 2. 1987, p. 21 . 3) OJ No L 42, 12. 2. 1987, p . 29 . 4) OJ No L 51 , 20 . 2. 1987, p . 29 . 5) OJ No L 57, 27. 2. 1987, p . 38 . 6) OJ No L 58 , 28 . 2. 1987, p . 58 . *) OJ No L 63, 6. 3 . 1987, p . 20 . 8) OJ No L 70, 13 . 3 . 1987, p . 48 . 9) OJ No L 78 , 20 . 3 . 1987, p . 37 . ,0) OJ No L 83, 27 . 3 . 1987, p . 41 . ") OJ No L 89, 1 . 4. 1^87, p . 28 . 12) OJ No L 95, 9 . 4 . 1987, p . 20 . 13) OJ No L 104, 16 . 4. 1987, p . 27 . 14) OJ No L 109, 24. 4. 1987, p . 14 . ,s) OJ No L 115, 1 . 5 . 1987, p . 38 . ,6) OJ No L 120, 8 . 5 . 1987, p . 48 . 17) OJ No L 125, 14. 5 . 1987, p . 35 . 18) OJ No L 133, 22. 5 . 1987, p . 38 . 19) OJ No L 143, 3 . 6 . 1987, p. 24. 20) OJ No L 142, 2 . 6 . 1987, p. 22 . 21) OJ No L 144, 4. 6 . 1987, p . 22 . 22) OJ No L 152, 12 . 6 . 1987, p . 21 . 23) OJ No L 158 , 18 . 6 . 1987, p . 26 . 24) OJ No L 168 , 27. 6 . 1987, p . 36 . (2S) OJ No L 188, 8 . 7. . 1987, p. 39 . (26) OJ No L 192, 11 . 7 . 1987, p . 34. (27) OJ No L 196, 17. 7 . 1987, p . 65. H OJ No L 204, 25 . 7. 1987, p. 61 . 27 . 8 . 87 Official Journal of the European Communities No L 243/3 ANNEX I AMOUNTS OF AID FOR COLZA AND RAPE SEED OTHER THAN 'DOUBLE ZERO' TABLE A Gross aids in Member States of the Community as constituted at 31 December 1985 (') (ECU per 100 kg) . Regulation (EEC) No Date of entry into force of aid Amounts of gross aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 25,289 371 /87 6 February 1987 25,948 I \ l 421 /87 12 February 1987 26,614 \ 510/87 20 February 1987 26,677 \ 577/87 27 February 1987 26,835 604/87 1 March 1987 26,835 26,677 662/87 6 March 1987 26,835 26,677 \ \ 717/87 13 March 1987 26,677 26,519 \ 789/87 20 March 1987 26,677 26,519 \ l 876/87 27 March 1987 26,910 26,831 925/87 1 April 1987 26,910 26,831 26,831 1020/87 9 April 1987 26,479 26,323 26,323 Il 1078/87 16 April 1987 25,775 25,696 25,618 \ 1122/87 24 April 1987 26,023 25,966 25,810 1216/87 1 May 1987 25,922 25,767 25,612 25,612 1280/87 8 May 1987 25,220 25,067 . 24,913 24,759 l 1330/87 14 May 1987 24,575 24,221 24,067 23,914 1403/87 22 May 1987 25,144 24,790 24,636 24,482 1537/87 28 May 1987 24,990 24,836 24,682 24,529 1520/87 2 June 1987 24,990 24,836 24,682 24,529 24,772 1552/87 4 June 1987 24,913 24,759 24,606 24,452 24,695 1634/87 12 June 1987 24,929 24,773 24,617 24,462 24,703 1694/87 18 June 1987 23,650 23,494 23,339 23,183 23,424 1796/87 27 June 1987 25,232 24,532 24,532 24,137 24,534 ( ! ) For seed harvested in Spain or Portugal , the amounts of the gross aid from 1 February 1987, where fixed in advance for the months of July to November 1987 are 0 ECU/ 100 kg. No L 243/4 Official Journal of the European Communities 27. 8 . 87 TABLE B Seed harvested and processed in the BLEU (Bfrs/Lfrs per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 1 214,42 371 /87 6 February 1987 1 246,14 l 421 /87 12 February 1987 1 278,21 \ l 510/87 20 February 1987 1 281,24 I l l 577/87 27 February 1987 1 288,34 I 604/87 1 March 1987 1 293,00 1 281,24 662/87 6 March 1987 1 293,00 1 281,24 I 717/87 13 March 1987 1 285,44 1 273,63 Il\ 789/87 20 March 1987 1 285,44 1 273,63 l 876/87 27 March 1987 1 296,58 1 288,65 l 925/87 1 April 1987 1 296,58 1 292,81 1 288,65 \ 1020/87 9 April 1987 1 275,97 1 268,51 1 264,20 1078/87 16 April 1987 1 242,29 1 238,51 1 230,26 Il 1122/87 24 April 1987 1 254,15 1 251,43 1 239,50 1216/87 1 May 1987 1 249,91 1 241,91 1 234,49 1 229,97 1280/87 8 May 1987 1 216,36 1 208,42 1 201,06 1 188,91 1330/87 14 May 1987 1 185,53 1 167,95 1 160,59 1 148,23 1403/87 22 May 1987 1 212,73 1 195,17 1 187,81 1 175,57 1537/87 28 May 1987 1 205,37 1 197,37 1 190,01 1 177,84 1520/87 2 June 1987 1 205,37 1 198,01 1 190,01 1 182,69 1 189,50 1552/87 4 June 1987 1 201,69 1 194,33 1 186,37 1 179,00 1 185,80 1634/87 12 June 1987 1 202,45 1 195,00 1 186,90 1 179,48 1 186,18 1694/87 18 June 1987 1 141,32 1 133,87 1 125,76 1 118,30 1 124,61 1796/87 27 June 1987 1 216,94 1 183,48 1 182,83 1 163,94 1 178,05 IT. 8 . 87 Official Journal of the European Communities No L 243/5 TABLE C Seed harvested and processed in Denmark (Dkr per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months , of July August September October November 300/87 1 February 1987 219,79 371 /87 6 February 1987 225,63 I 421 /87 12 February 1987 231,53 l I I 510/87 20 February 1987 232,09 \ l I 577/87 27 February 1987 233,49 \ I I 604/87 1 March 1987 233,79 232,09 \ \ 662/87 6 March 1987 233,79 230,83 I II 717/87 13 March 1987 232,39 229,41 I II 789/87 20 March 1987 232,39 229,41 I 876/87 27 March 1987 234,45 232,21 I I 925/87 1 April 1987 234,45 233,75 232,21 I I 1020/87 9 April 1987 230,64 229,26 227,66 1078/87 16 April 1987 224,42 223,72 221,35 IIII 1122/87 24 April 1987 226,61 226,11 223,07 I II 1216/87 1 May 1987 225,72 224,35 222,98 221,29 1280/87 8 May 1987 219,51 218,16 216,80 213,66 1330/87 14 May 1987 213,81 210,68 209,32 206,09 1403/87 22 May 1987 218,84 215,71 214,35 211,18 II 1537/87 28 May 1987 217,48 216,12 214,76 211,60 1520/87 2 June 1987 217,48 216,12 214,76 213,41 213,70 1552/87 4 June 1987 216,80 215,44 214,09 212,72 213,01 1634/87 12 June 1987 216,94 215,56 214,18 212,81 213,08 1694/87 18 June 1987 205,64 204,26 202,89 201,51 201,63 1796/87 27 June 1987 219,62 213,43 213,43 209,94 211,57 No L 243/6 Official Journal of the European Communities 27. 8 . 87 TABLE D Seed harvested and processed in Germany (DM per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 61,75 371 /87 6 February 1987 63,26 \ \ I 421 /87 12 February 1987 v 64,79 \ I \ 510/87 20 February 1987 64,93 I I 577/87 27 February 1987 65,30 604/87 1 March 1987 65,03 64,93 662/87 6 March 1987 65,03 64,93 I 717/87 13 March 1987 64,67 64,57 \ \ t 789/87 20 March 1987 64,67 64,57 Il 876/87 27 March 1987 65,21 65,29 I l 925/87 1 April 1987 65,21 65,02 65,29 1020/87 9 April 1987 64,21 63,85 64,12 Il\ 1078/87 16 April 1987 62,58 62,40 62,51 Il 1122/87 24 April 1987 63,16 63,02 62,95 1216/87 1 May 1987 62,83 62,56 62,21 62,49 1280/87 8 May 1987 61,21 60,95 60,59 60,54 1330/87 14 May 1987 59,71 58,99 58,64 58,60 I 1403/87 22 May 1987 61,03 60,31 59,95 59,91 1537/87 28 May 1987 60,67 60,41 60,06 60,01 \ 1520/87 2 June 1987 60,66 60,32 60,06 59,70 60,61 1552/87 4 June 1987 60,48 60,14 59,88 59,53 60,43 1634/87 12 June 1987 60,52 60,17 59,91 59,55 60,45 1694/87 18 June 1987 57,55 57,21 56,96 56,60 57,52 1796/87 27 June 1987 61,22 59,61 59,71 ' 58,80 60,06 27. 8 . 87 : Official Journal of the European Communities No L 243/7 TABLE E Seed harvested and processed in Greece (Dr per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 2 484,74 371 /87 6 February 1987 2 572,43 I 421 /87 12 February 1987 2 692,54 \ 510/87 . 20 February 1987 2 703,90 l l 577/87 27 February 1987 2 732,39 \ 604/87 1 March 1987 2 814,15 2 703,90 662/87 6 March 1987 2 814,15 2 703,90 I 717/87 13 March 1987 2 786,60 2 675,40 l 789/87 ' 20 March 1987 2 786,60 2 695,54 I 876/87 27 March 1987 2 827,23 2 751,35 \ 925/87 1 April 1987 2 827,23 2 813,45 2 751,35 \ 1020/87 9 April 1987 2 752,07 2 724,87 2 660,47 \ 1078/87 16 April 1987 2 629,32 2 615,54 2 534,34 \ 1122/87 24 April 1987 2 672,56 2 662,62 2 568,69 \ 1216/87 1 May 1987 2 669,36 2 627,92 2 600,89 2 533,27 1280/87 8 May 1987 2 547,65 2 505,86 2 479,01 2 380,66 L 1330/87 14 May 1987 2 389,55 2 311,05 2 283,75 2 181,29 1403/87 22 May 1987 2 489,85 2 411,92 2 384,62 2 284,56 \ 1537/87 28 May 1987 2 462,71 2 420,07 2 392,77 2 293,1 1 1520/87 2 June 1987 2 492,78 2 435,56 2 392,77 2 365,65 2 316,06 1552/87 4 June 1987 2 479,35 2 421,98 2 379,30 2 352,00 2 302,06 1634/87 12 June 1987 2 482,14 2 424,45 2 381,25 2 353,77 2 303,51 1694/87 18 June 1987 2 259,15 2 198,98 2 154,69 2 127,04 2 070,98 1796/87 27 June 1987 2 516,29 2 362,43 2 346,65 2 276,14 2 252,77 No L 243/8 Official Journal of the European Communities 27. 8 . 87 TABLE F Seed harvested in Spain and processed in other Member States (') (Pta per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 3 705,81 371 /87 6 February 1987 3 768,88 I \ 421 /87 12 February 1987 3 905,98 I I 510/87 20 February 1987 3 916,41 I I 577/87 27 February 1987 3 942,57 I \ 604/87 1 March 1987 3 947,13 3 916,41 \ 662/87 6 March 1987 3 947,13 3 916,41 I 717/87 13 March 1987 3 921,01 3 866,32 I 789/87 20 March 1987 3 921,01 3 866,32 876/87 27 March 1987 3 959,52 3 918,53 925/87 1 April 1987 3 959,52 3 946,47 3 918,53 \ 1020/87 9 April 1987 3 888,29 3 862,51 3 805,21 I 1078/87 16 April 1987 3 771,94 3 758,88 3 685,85 1122/87 24 April 1987 3 812,92 3 803,50 3 718,36 ||I 1216/87 1 May 1987 3 799,39 3 770,61 3 744,99 3 684,83 1280/87 8 May 1987 3 683,51 3 622,34 3 596,56 3 540,41 \ 1330/87 14 May 1987 3 577,05 3 480,73 3 454,95 3 397,34 1403/87 22 May 1987 3 670,97 3 575,97 3 550,19 3 493,51 I 1537/87 28 May 1987 3 645,55 3 607,94 3 582,40 3 501,47 1520/87 2 June 1987 3 673,33 3 620,13 3 582,40 3 557,03 3 536,62 1552/87 4 June 1987 3 660,76 3 607,42 3 569,80 3 544,26 3 523,58 1634/87 12 June 1987 3 663,37 3 609,73 3 571,62 3 545,92 3 524,93 1694/87 18 June 1987 3 454,54 3 398,62 3 359,68 3 333,81 3 308,38 1796/87 27 June 1987 3 735,69 3 593,85 3 581,43 3 516,51 3 520,81 (') The amount of the final aid where fixed in advance for the months of July to November 1987 is Pta 0,00/ 100 kg for seed harvested and processed in Spain . 27. 8 . 87 Official Journal of the European Communities No L 243/9 TABLE G Seed harvested and processed in France (FF per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 184,52 371 /87 6 February 1987 189,64 l 421 /87 12 February 1987 194,82 l l \ 510/87 20 February 1987 195,31 577/87 27 February 1987 196,53 604/87 1 March 1987 195,93 195,31 662/87 6 March 1987 195,93 195,31 l 717/87 13 March 1987 194,69 194,08 1 l 789/87 20 March 1987 194,69 194,08 Il\ 876/87 27 March 1987 196,51 196,50 925/87 1 April 1987 196,51 195,89 196,50 1020/87 9 April 1987 193,14 191,92 192,55 1078/87 16 April 1987 187,64 187,02 187,07 1122/87 24 April 1987 189,58 189,13 188,57 ? 1216/87 1 May 1987 189,23 187,57 186,36 187,03 1280/87 8 May 1987 183,76 182,10 180,90 . 180,40 1330/87 14 May 1987 178,74 175,49 174,28 173,83 1403/87 22 May 1987 183,17 179,94 178,73 178,24 1537/87 28 May 1987 181,97 180,30 179,09 178,61 1520/87 2 June 1987 182,23 180,77 179,09 177,90 180,38 1552/87 4 June 1987 181,63 180,17 178,50 177,29 179,78 1634/87 12 June 1987 181,75 180,28 178,58 177,37 179,84 1694/87 18 June 1987 171,81 170,32 168,59 167,37 169,90 1796/87 27 June 1987 184,11 178,41 177,92 174,83 178,53 No L 243/ 10 Official Journal of the European Communities 27. 8 . 87 TABLE H Seed harvested and processed in Ireland ( £ Irl per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 20,252 371 /87 6 February 1987 . 20,833 l I I 421 /87 12 February 1987 21,421 \ \ 510/87 20 February 1987 21,476 \ II\ 577/87 27 February 1987 21,616 1 I l 604/87 1 March 1987 21,700 21,476 662/87 6 March 1987 21,700 21,476 \ \ 717/87 13 March 1987 21,562 21,337 IlI 789/87 20 March 1987 21,562 . 21,337 || 876/87 27 March 1987 21,766 21,612 925/87 1 April 1987 21,766 21,697 21,612 |1 1020/87 9 April 1987 21,388 21,252 21,164 I 1078/87 16 April 1987 20,772 20,702 20,542 I 1122/87 24 April 1987 20,989 20,939 20,711 ' 1216/87 1 May 1987 21,058 20,765 20,629 20,537 1280/87 8 May 1987 20,450 20,151 20,017 19,784 I 1330/87 14 May 1987 19,892 19,553 19,419 19,202 I 1403/87 22 May 1987 20,385 20,046 19,913 19,697 I 1537/87 28 May 1987 20,251 20,086 19,953 19,738 1520/87 2 June 1987 20,254 20,118 19,953 19,820 19,934 1552/87 4 June 1987 20,187 20,051 19,887 19,753 19,867 1634/87 12 June 1987 20,201 20,064 19,896 19,762 19,874 1694/87 18 June 1987 19,095 18,957 18,788 18,653 18,758 1796/87 27 June 1987 20,463 19,855 19,823 19,480 19,727 27. 8 . 87 Official Journal of the European Communities No L 243/ 11 TABLE I Seed harvested and processed in Italy (Lit per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 39 392 371 /87 6 February 1987 40 488 l \ 421 /87 12 February 1987 41 595 \ \ 510/87 20 February 1987 41 700 \ 577/87 27 February 1987 41 962 604/87 1 March 1987 42 181 41 700 662/87 6 March 1987 42 181 41 700 l \ 717/87 13 March 1987 41 921 41 437 789/87 20 March 1987 41 921 41 437 li 876/87 27 March 1987 42 304 41 956 925/87 1 April 1987 42304 42 174 41 956 || 1020/87 9 April 1987 41 595 41 338 41 111 1078/87 16 April 1987 40 436 40 306 39 939 ||I 1122/87 24 April 1987 40 844 40 750 40 258 1216/87 1 May 1987 40 495 40 423 40 168 39 929 1280/87 8 May 1987 39 331 39 270 39 017 38 511 1330/87 14 May 1987 37 904 37 448 37 191 36 669 1403/87 22 May 1987 38 860 38 400 38 142 37 629 1537/87 28 May 1987 38 602 38 477 38 219 37 708 1520/87 2 June 1987 38 733 38 343 38 219 37 963 38 082 1552/87 4 June 1987 38 604 38 213 38 092 37 835 37 952 1634/87 12 June 1987 38 631 38 237 38 1 1 1 37 851 37 965 1694/87 18 June 1987 36 491 36 087 35 973 35 712 ¢ 35 806 1796/87 27 June 1987 39 137 37 832 37 968 37 308 37 680 No L 243/ 12 Official Journal of the European Communities 27. 8 . 87 TABLE J Seed harvested and processed in the Netherlands (Fl per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 69,17 371 /87 6 February 1987 70,87 \ \ , 421 /87 12 February 1987 72,58 I ! 510/87 20 February 1987 72,74 l l I I 577/87 27 February 1987 73,15 I 604/87 1 March 1987 72,89 72,74 \ I 662/87 6 March 1987 72,89 72,74 II 717/87 13 March 1987 72,48 72,34 II I 789/87 20 March 1987 72,48 72,34 IlIlI 876/87 27 March 1987 73,08 73,14 \ 925/87 1 April 1987 73,08 72,88 73,14 \ 1020/87 9 April 1987 71,96 71,56 71,83 Il 1078/87 16 April 1987 70,14 69,94 70,02 II 1122/87 24 April 1987 70,78 70,64 70,51 1216/87 1 May 1987 70,42 70,12 69,72 70,01 1280/87 8 May 1987 68,60 68,31 67,91 67,81 I 1330/87 14 May 1987 66,92 66,11 65,72 65,64 I 1403/87 22 May 1987 68,40 67,59 67,19 67,10 1537/87 28 May 1987 68,00 67,71 67,31 67,22 1520/87 2 June 1987 68,00 67,60 67,31 66,91 67,89 1552/87 4 June 1987 67,80 67,40 67,11 66,71 67,69 1634/87 12 June 1987 67,84 67,44 67,14 66,74 67,71 1694/87 18 June 1987 64,52 64,12 63,83 63,42 64,42 1796/87 27 June 1987 68,63 66,81 66,92 65,90 67,27 27. 8 . 87 Official Journal of the European Communities No L 243/13 TABLE K Seed harvested in Portugal and processed in other Member States (') (Esc per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 4 898,97 371 /87 6 February 1987 5 021,52 l 421 /87 12 February 1987 5 145,38  \ \ 510/87 20 February 1987 5 157,09 \ 577/87 27 February 1987 5 186,47 604/87 1 March 1987 5 230,22 5 157,09 \ 662/87 6 March 1987 5 230,22 5 157,09 \ 717/87 13 March 1987 5 201,34 5 127,71 l 789/87 20 March 1987 5 201,34 5 127,71 876/87 27 March 1987 5 243,92 5 185,73 \ 925/87 1 April 1987 5 243,92 5 229,48 5 185,73 1020/87 9 April 1987 5 165,15 5 136,64 5 091,26 Il 1078/87 16 April 1987 5 036,48 5 022,04 4 960,15 1122/87 24 April 1987 5 081,81 . 5 071,39 4 995,86 || 1216/87 1 May 1987 5 074,62 5 035,02 5 0G6,69 4 925,29 1280/87 8 May 1987 4 946,86 4 907,08 4878,93 4 802,28 1330/87 14 May 1987 4 829,47 4 752,45 4 724,31 4 645,24 1403/87 22 May 1987 4 933,03 4 856,45 4 828,30 4 750,80 1537/87 28 May 1987 4 876,01 4 835,58 4 807,15 4 729,68 1520/87 2 June 1987 4 914,01 4 847,70 4 807,15 4 778,90 4 768,95 1552/87 4 June 1987 4 900,04 4 833,54 4 793,11 4 764,68 4 754,50 1634/87 12 June 1987 4 902,94 4 836,1 1 4 795,14 4 766,53 4 756,00 1694/87 18 June 1987 4 670,91 4 600,95 4 559,18 4 530,37 4 515,91 1796/87 27 June 1987 4 957,91 4 791,80 4 779,45 4 706,52 4 724,28 (') The amount of the final aid where fixed in advance for the months of July to November 1987 is Esc 0,00/100 kg for seed harvested and processed in Portugal . No L 243/ 14 Official Journal of the European Communities 27. 8 . 87 TABLE L Seed harvested and processed in the United Kingdom (  ¬ per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 13,884 371 /87 6 February 1987 14,202 IlIl 421 /87 12 February 1987 14,768 Il 510/87 20 February 1987 14,821 IlIIIIl 577/87 27 February 1987 15,181 604/87 1 March 1987 15,291 15,049 662/87 6 March 1987 15,291 15,049 I I 717/87 13 March 1987 15,552 15,313 1 \ 789/87 20 March 1987 15,552 15,313 \\\ 876/87 27 March 1987 15,737 15,564 I 925/87 1 April 1987 15,737 15,674 15,564 I 1020/87 9 April 1987 15,394 15,269 15,155 1078/87 16 April 1987 14,976 14,914 14,733 l 1122/87 24 April 1987 15,172 15,127 14,886 1216/87 1 May 1987 15,092 14,970 14,848 14,728 1280/87 8 May 1987 14,669 14,550 14,430 14,183 1330/87 14 May 1987 14,167 13,891 13,771 13,518 1403/87 22 May 1987 14,610 14,334 14,214 13,965 l 1537/87 28 May 1987 14,490 14,370 14,250 14,002 1520/87 2 June 1987 14,490 14,370 14,250 14,131 14,142 1552/87 4 June 1987 14,430 14,310 14,191 14,071 14,081 1634/87 12 June 1987 14,443 14,321 14,200 14,079 14,087 1694/87 18 June 1987 13,446 13,325 13,204 13,083 13,081 1796/87 27 June 1987 14,679 14,133 14,133 13,826 13,954 27 . 8 . 87 Official Journal of the European Communities No L 243/ 15 ANNEX II AMOUNTS OF AID FOR COLZA AND RAPE SEED 'DOUBLE ZERO' TABLE A Gross aids in Member States of the Community as constituted at 31 December 1985 (') (ECU per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of gross aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 27,789 371 /87 6 February 1987 28,448 l &lt; \ 421 /87 12 February 1987 29,114 510/87 20 February 1987 29,177 l l 577/87 27 February 1987 29,335 604/87 1 March 1987 29,335 29,177 \ 662/87 6 March 1987 29,335 29,177 l \ 717/87 13 March 1987 29,177 29,019 \ \ 789/87 20 March 1987 29,177 29,019 \ l 876/87 27 March 1987 29,410 29,331 925/87 1 April 1987 29,410 29,331 29,331 l 1020/87 9 April 1987 28,979 28,823 28,823 l 1078/87 16 April 1987 28,275 28,196 28,118 \\ 1122/87 24 April 1987 28,523 28,466 28,310 1216/87 1 May 1987 28,422 28,267 28,112 28,112 1280/87 8 May 1987 27,720 27,567 27,413 27,259 \ 1330/87 14 May 1987 27,075 26,721 26,567 26,414 1403/87 22 May 1987 27,644 27,290 27,136 26,982 1537/87 28 May 1987 27,490 27,336 27,182 27,029 1520/87 2 June 1987 27,490 27,336 27,182 27,029 27,272 1552/87 4 June 1987 27,413 27,259 27,106 26,952 27,195 1634/87 12 June 1987 27,429 27,273 27,117 26,962 27,203 1694/87 18 June 1987 26,150 25,994 25,839 25,683 25,924 1796/87 27 June 1987 27,732 27,032 27,032 26,637 27,034 (') For seed harvested in Spain or Portugal , the amounts of the gross aid from 1 February 1987, where fixed in advance for the months of July to November 1987, are 2,5 ECU//10 kg respectively. No L 243/ 16 Official Journal of the European Communities 27. 8 . 87 TABLE B Seed harvested and processed in the BLEU (Bfrs/Lfrs per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 1 334,59 371 /87 6 February 1987 1 366,31 IIII 421 /87 12 February 1987 1 398,37 II Il 510/87 20 February 1987 1 401,40 IIIIII 577/87 27 February 1987 1 409,01 I 604/87 1 March 1987 1 413,16 1 401,40 662/87 6 March 1987 1 413,16 1 401,40 \ IlI 717/87 13 March 1987 . 1 405,60 1 393,80 || 789/87 20 March 1987 1 405,60 1 393,80 Il\ 876/87 27 March 1987 1 416,75 1 408,82 1 925/87 1 April 1987 1 416,75 1 412,97 1 408,82 \ 1020/87 9 April 1987 1 396,13 1 388,67 1 384,36 I 1078/87 16 April 1987 1 362,46 1 358,68 1 350,42 I 1122/87 24 April 1987 1 374,32 1 371,59 1 359,67 1216/87 1 May 1987 1 370,08 1 362,07 1 354,66 1 350,13 1280/87 8 May 1987 1 336,53 1 328,59 1 321,22 1 309,07 1330/87 14 May 1987 1 305,70 1 288,12 1 280,75 1 268,39 1403/87 22 May 1987 1 332,89 1 315,34 1 307,97 1 295,74 1537/87 28 May 1987 1 325,53 1 317,54 1 310,17 1 298,00 1520/87 2 June 1987 1 325,53 1 318,17 1 310,17 1 302,85 1 309,67 1552/87 4 June 1987 1 321,85 1 314,49 1 306,54 1 299,17 1 305,96 1634/87 12 June 1987 1 322,62 1 315,16 1 307,06 1 299,65 1 306,35 1694/87 18 June 1987 1 261,49 1 254,03 1 245,93 1 238,47 1 244,78 1796/87 27 June 1987 1 337,10 1 303,64 1 303,00 1 284,10 1 298,21 27. 8 . 87 Official Journal of the European Communities No L 243/17 TABLE C Seed harvested and processed in Denmark (Dkr per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 241,68 371 /87 6 February 1987 247,52 \ \ 421 /87 12 February 1987 253,42 \ I 510/87 20 February 1987 253,98 l l l 577/87 27 February 1987 255,38 604/87 1 March 1987 255,68 253,98 662/87 6 March 1987 255,68 252,72 IlII 717/87 13 March 1987 254,28 251,30 l l 789/87 20 March 1987 254,28 251,30 IlIl 876/87 27 March 1987 256,34 254,09 925/87 1 April 1987 256,34 255,64 254,09 Il 1020/87 9 April 1987 252,53 251,15 249,55 1078/87 16 April 1987 246,31 245,61 243,24 I-l 1122/87 24 April 1987 248,50 247,99 244,95 1216/87 1 May 1987 247,61 246,24 244,87 243,18 1280/87 8 May 1987 241,40 240,05 238,69 235,55 1330/87 14 May 1987 235,70 232,57 231,21 227,98 1403/87 22 May 1987 240,73 237,60 236,24 233,07 1537/87 28 May 1987 239,37 238,01 236,65 233,49 1520/87 2 June 1987 239,37 238,01 236,65 235,29 235,58 1552/87 4 June 1987 238,69 237,33 235,97 234,61 234,89 1634/87 12 June 1987 238,83 237,45 236,07 234,70 234,97 1694/87 18 June 1987 227,52 226,14 224,77 223,40 223,52 1796/87 27 June 1987 241,51 235,32 235,32 231,83 233,45 No L 243718 Official Journal of the European Communities 27. 8 . 87 TABLE D Seed harvested and processed in Germany (DM per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 67,72 371 /87 6 February 1987 69,23 IIIIIl 421 /87 12 February 1987 70,75 IIIl 510/87 20 February 1987 70,90 Il 577/87 27 February 1987 71,26 |1I 604/87 1 March 1987 70,99 70,90 \ 662/87 6 March 1987 70,99 70,90 II\ 717/87 13 March 1987 70,63 70,54 IlII 789/87 20 March 1987 70,63 70,54 IlI-II 876/87 27 March 1987 71,17 71,25 925/87 1 April 1987 71,17 70,99 71,25  1020/87 9 April 1987 70,17 69,81 70,09 III 1078/87 16 April 1987 68,55 68,36 68,47 II 1122/87 24 April 1987 69,12 68,99 68,91 1216/87 1 May 1987 68,79 68,53 68,17 68,46 1280/87 8 May 1987 67,17 66,91 66,55 66,50 1330/87 14 May 1987 65,67 . 64,96 64,60 64,57 1403/87 22 May 1987 66,99 66,27 65,91 65,87 1537/87 28 May 1987 66,64 66,38 66,02 65,98 1520/87 2 June 1987 66,62 66,28 66,02 65,67 66,57 1552/87 4 June 1987 66,44 66,10 65,85 65,49 66,39 1634/87 12 June 1987 66,48 66,13 65,87 65,51 66,41 1694/87 18 June 1987 63,52 63,17 62,92 62,56 63,48 1796/87 27 June 1987 67,18 65,58 65,67 64,76 66,03 27. 8 . 87 Official Journal of the European Communities No L 243/ 19 TABLE E Seed harvested and processed in Greece (Dr per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 2 805,59 371 /87 6 February 1987 2 893,28 I l 421 /87 12 February 1987 3 013,39 \ \ \ 510/87 20 February 1987 3 024,75 ||I Il 577/87 27 February 1987 3 053,24 1 604/87 1 March 1987 3 135,00 3 024,75 662/87 6 March 1987 3 135,00 3 024,75 717/87 13 March 1987 3 107,45 2 996,25 I II 789/87 20 March 1987 3 107,45 3 016,39 \ 876/87 27 March 1987 3 148,08 3 072,20 925/87 1 April 1987 3 148,08 3 134,30 3 072,20 1020/87 9 April 1987 3 072,92 3 045,72 2 981,32 II 1078/87 16 April 1987 2 950,17 2 936,39 2 855,19 1122/87 24 April 1987 2 993,41 2 983,47 2 889,54 II 1216/87 1 May 1987 2 990,21 2 948,77 2 921,74 2 854,12 1280/87 8 May 1987 2 868,50 2 826,71 2 799,86 2 701,51 1330/87 14 May 1987 2 710,40 2 631,90 . 2 604,60 2 502,14 1403/87 22 May 1987 2 810,70 2 732,77 2 705,47 2 605,41 \ 1537/87 28 May 1987 2 783,56 2 740,92 2 713,62 2 613,96 1520/87 2 June 1987 2 813,63 2 756,41 2 713,62 2 686,50 2 636,91 1552/87 4 June 1987 2 800,20 2 742,83 2 700,15 2 672,85 2 622,91 1634/87 12 June 1987 2 802,99 2 745,30 2 702,10 2 674,62 2624,36 1694/87 18 June 1987 2 580,00 2 519,83 2 475,54 2 447,89 2 391,83 1796/87 27 June 1987 2 837,14 2 683,28 2 667,50 2 596,99 2 573,62 No L 243/20 Official Journal of the European Communities 27. 8 . 87 TABLE F Seed harvested in Spain and processed in other Member States (') (Pta per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 4 091,34 371 /87 6 February 1987 4 154,42 IIIl 421 /87 12 February 1987 4 291,51 IIIl\ ¢ 510/87 20 February 1987 4 301,94 IIIIII 577/87 27 February 1987 4 328,1 1 \ I 604/87 1 March 1987 4 332,66 4 301,94 \ \ 662/87 6 March 1987 4 332,66 4 301,94 717/87 13 March 1987 4 306,55 4 251,86 II 789/87 20 March 1987 4 306,55 4 251,86 IIII 876/87 27 March 1987 4 345,06 4 304,06 \ 925/87 1 April 1987 4 345,06 4 332,00 4 304,06 1020/87 9 April 1987 4 273,82 4 248,04 4 190,75 Il 1078/87 16 April 1987 4 157,47 4 144,41 4 071,38 IlI 1122/87 24 April 1987 4 198,46 4 189,04 4 103,89 1216/87 1 May 1987 4 184,92 4 156,15 4 130,53 4070,37 l 1280/87 8 May 1987 4 069,05 4 007,87 3 982,09 3 925,94 I 1330/87 14 May 1987 3 962,58 3 866,26 3 840,48 3 782,87 1403/87 22 May 1987 4 056,50 3 961,50 3 935,72 3 879,04 \ 1537/87 28 May 1987 4 031,08 3 993,48 3 967,94 . 3 887,00 1520/87 2 June 1987 4 058,86 4 005,66 3 967,94 3 942,56 3 922,15 1552/87 4 June 1987 4 046,29 3 992,95 3 955,33 3 929,79 3 909,1 1 1634/87 12 June 1987 4 048,90 3 995,26 3 957,16 3 931,45 3 910,47 1694/87 18 June 1987 3 840,08 3 784,15 ,3 745,22 3 719,35 3 693,91 1796/87 27 June 1987 4 121,22 3 979,38 3 966,96 3 902,04 3 906,34 (') The amount of the final aid where fixed in advance for the months of July to November 1987 is Pta 385,53/100 kg for seed harvested and processed in Spain . , ¢ 27. 8 . 87 Official Journal of the European Communities No L 243/21 TABLE G Seed harvested and processed in France (FF per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 203,21 371 /87 6 February 19S7 208,33 \ \ 421 /87 12 February 1987 213,51 510/87 20 February 1987 214,00 l 577/87 27 February 1987 215,22 \ 604/87 1 March 1987 214,61 214,00 \ " 662/87 6 March 1987 214,61 214,00 Il 717/87 13 March 1987 213,38 212,77 IlII 789/87 20 March 1987 213,38 212,77 \ 876/87 27 March 1987 215,20 215,19 925/87 1 April 1987 215,20 214,58 215,19 || 1020/87 9 April 1987 211,83 210,61 211,24 III 1078/87 16 April 1987 206,33 205,71 205,76 \\ 1122/87 24 April 1987 208,27 207,82 207,26 II 1216/87 1 May 1987 207,92 206,26 205,05 205,72 I 1280/87 8 May 1987 202,45 200,79 199,59 199,09 l 1330/87 ' 14 May 1987 197,43 194,18 192,97 192,52 1403/87 22 May 1987 201,86 198,63 197,42 196,93 1537/87 28 May 1987 200,66 198,99 197,78 197,30 1520/87 2 June 1987 200,92 199,46 197,78 196,59 199,07 1552/87 4 June 1987 200,32 198,86 197,19 195,98 198,47 1634/87 12 June 1987 200,44 198,97 197,27 196,06 198,53 1694/87 18 June 1987 190,50 189,01 187,28 186,06 188,59 1796/87 27 June 1987 202,80 197,10 196,61 193,52 197,22 No L 243/22 Official Journal of the European Communities 27. 8 . 87 TABLE H Seed harvested and processed in Ireland ( £ Irl per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid -where fixed in advance for the months of July August September October November 300/87 1 February 1987 22,330 371 /87 6 February 1987 22,912 \ l \ 421 /87 12 February 1987 23,499 \ \ 510/87 20 February 1987 23,555 I \ 577/87 27 February 1987 23,694 604/87 1 March 1987 23,779 23,555 662/87 6 March 1987 23,779 23,555 l \ 717/87 13 March 1987 23,640 23,415 \ 789/87 20 March 1987 23,640 23,415 IIII\ 876/87 27 March 1987 23,844 23,690 925/87 1 April 1987 23,844 23,775 23,690 \ 1020/87 9 April 1987 23,467 23,330 23,242 I I 1078/87 16 April 1987 22,850 22,781 22,620 1122/87 24 April 1987 23,067 23,017 22,790 1216/87 1 May 1987 23,136 22,843 22,707 22,615 1280/87 8 May 1987 22,529 - 22,230 22,095 21,863 1330/87 14 May 1987 21,971 21,631 21,498 21,280 I 1403/87 22 May 1987 22,463 22,125 21,991 21,776 1537/87 28 May 1987 22,330 22,165 \ 22,031 21,817 1520/87 2 June 1987 22,332 22,197 22,031 21,898 22,013 1552/87 4 June 1987 22,266 22,130 21,965 21,832 21,945 1634/87 12 June 1987 22,280 22,142 21,975 21,840 21,952 1694/87 18 June 1987 21,173 21,035 20,866 20,731 20,837 1796/87 27 June 1987 22,542 21,933 21,901 21,559 21,805 27. 8 . 87 Official Journal of the European Communities No L 243/23 TABLE I Seed harvested and processed in Italy (Lit per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 43 385 371 /87 6 February 1987 44 480 \ I l 421 /87 12 February 1987 45 587 l \ I 510/87 20 February 1987 45 692 Il I 577/87 27 February 1987 45 955 \ 604/87 1 March 1987 46 173 45 692 662/87 6 March 1987 46 173 45 692 Il 717/87 13 March 1987 45 913 45 429 III. \ 789/87 20 March 1987 45 913 45 429 II 876/87 27 March 1987 46 297 45 948 \ \ 925/87 1 April 1987 46 297 46 167 45 948 1020/87 9 April 1987 45 587 45 331 45 104 || 1078/87 16 April 1987 44 428 44 298 43 932 \ 1122/87 24 April 1987 44 837 44 743 44 251 || 1216/87 1 May 1987 44 488 44 415 44 160 43 922 1280/87 8 May 1987 43 323 43 263 43 009 42 504 I 1330/87 14 May 1987 41 896 41 441 41 183 40 662 I 1403/87 22 May 1987 42 853 42 392 42 135 41 621 1537/87 28 May 1987 42 594 42 469 42 212 41 700 1520/87 2 June 1987 42 725 42 335 42 212 41 956 42 074 1552/87 4 June 1987 42 596 42 206 42 085 41 827 41 944 1634/87 12 June 1987 42 623 42 229 42 103 41 844 41 958 1694/87 18 June 1987 40 484 40 079 39 965 39 705 39 798 1796/87 27 June 1987 43 130 41 824 41 961 41 300 41 672 No L 243/24 Official Journal of the European Communities 27. 8 . 87 TABLE J Seed harvested and processed in the Netherlands (Ft per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 75,86 371 /87 6 February 1987 77,55 \ I 421 /87 12 February 1987 79,27 II\ l 510/87 20 February 1987 79,43 Il Il 577/87 27 February 1987 79,84 604/87 1 March 1987 79,57 79,43 IlIIl 662/87 6 March 1987 79,57 79,43 I-I I 717/87 13 March 1987 79,16 79,02 Il\ 789/87 20 March 1987 79,16 79,02 Il 876/87 27 March 1987 79,77 79,83 |||1 925/87 1 April 1987 79,77 79,56 79,83 1020/87 9 April 1987 78,65 78,25 78,52 Il 1078/87 16 April 1987 76,83 76,62 76,71 1122/87 24 April 1987 77,47 77,32 77,20 II 1216/87 1 May 1987 77,11 76,80 76,40 76,69 1280/87 8 May 1987 75,28 74,99 74,59 74,50 1330/87 14 May 1987 73,61 72,80 72,40 72,32 1403/87 22 May 1987 75,09 74,27 73,87 73,78 1537/87 28 May 1987 74,69 74,39 73,99 73,91 1520/87 2 June 1987 74,69 74,29 73,99 73,60 74,57 1552/87 4 June 1987 74,49 74,09 73,80 73,40 74,37 1634/87 12 June 1987 74,53 74,12 73,82 73,42 74,39 1694/87 18 June 1987 71,21 70,80 70,51 70,11 71,10 1796/87 27 June 1987 75,32 73,50 73,60 72,58 73,96 27. 8 . 87 Official Journal of the European Communities No L 243/25 TABLE K Seed harvested in Portugal and processed in other Member States (') (Esc per 100 kg) Regulation (EEG) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 5 328,28 371 /87 6 February 1987 5 450,83 \ \ \ 421 /87 12 February 1987 5 574,69 \ \ l 510/87 20 February 1987 5 586,40 I \ \ 577/87 27 February 1987 5 615,79 604/87 1 March 1987 5 659,53 5 586,40 662/87 6 March 1987 5 659,53 5 586,40 I II 717/87 13 March 1987 5 630,65 5 557,02 IlII 789/87 20 March 1987 5 630,65 5 557,02 Il 876/87 27 March 1987 5 673,24 5 615,04 |1 925/87 1 April 1987 5 673,24 5 658,80 ­ 5 615,04 1020/87 9 April 1987 5 594,46 5 565,95 5 520,57 Il 1078/87 16 April 1987 5 465,79 5 451,35 5 389,47 Il 1122/87 24 April 1987 5511,12 5 500,70 5 425,17 II 1216/87 1 May 1987 5 503,94 5 464,33 5 436,00 5 354,60 1280/87 8 May 1987 5 376,17 5 336,39 5 308,24 5 231,59 1330/87 14 May 1987 5 258,78 5 181,77 5 153,62 5 074,55 1403/87 22 May 1987 5 362,34 5 285,76 5 257,62 5 180,11 l . 1537/87 28 May 1987 5 305,32 5 264,89 5 236,46 5 159,00 1520/87 2 June 1987 5 343,32 5 277,01 5 236,46 5 208,21 5 198,26 1552/87 4 June 1987 5 329,35 5 262,85 5 222,43 5 193,99 5 183,81 1634/87 12 June 1987 5 332,25 5 265,42 5 224,46 5 195,84 5 185,31 1694/87 18 June 1987 5 100,22 5 030,26 4 988,49 4 959,69 4 945,22 1 796/87 27 June 1987 5 387,22 5 221,11 5 208,76 5 135,83 5 153,59 (*) The amount of the final aid where fixed in advance for the months of July to November 1987 is Esc 429,31 /100 kg for seed harvested and processed in Portugal . No L 243/26 Official Journal of the European Communities 27. 8 . 87 TABLE L Seed harvested and processed in the United Kingdom ( £ per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of final aid where fixed in advance for the months of July August September October November 300/87 1 February 1987 15,524 371 /87 6 February 1987 15,842 l I 421 /87 12 February 1987 16,408 I \ 510/87 20 February 1987 16,462 \ \ I 577/87 27 February 1987 16,821 I 604/87 1 March 1987 16,931 16,689 \ \ , 662/87 6 March 1987 16,931 16,689 I Il 717/87 13 March 1987 17,192 16,953 \ \ 789/87 20 March 1987 17,192 16,953 IlI 876/87 27 March 1987 17,378 17,205 \\ 925/87 1 April 1987 17,378 17,315 17,205 I I 1020/87 9 April 1987 17,034 16,910 16,795 II 1078/87 16 April 1987 16,617 16,555 16,373 IIl 1122/87 24 April 1987 16,812 16,767 16,526 1216/87 1 May 1987 16,733 16,610 16,488 16,368 1280/87 8 May 1987 16,310 16,191 16,071 15,824 1330/87 14 May 1987 15,807 15,532 15,412 15,159 1403/87 22 May 1987 16,251 15,975 15,855 15,606 1537/87 28 May 1987 16,131 16,011 15,891 15,643 1520/87 2 June 1987 16,131 16 ,011 . 15,891 15,771 15,782 1552/87 4 June 1987 16,071 15,951 15,831 15,711 15,721 1634/87 12 June 1987 16,083 15,962 15,840 15,719 15,728 1694/87 18 June 1987 15,087 14,965 14,844 14,723 14,721 1796/87 27 June 1987 16,319 15,774 15,774 15,466 15,595 27. 8 . 87 Official Journal of the European Communities No L 243/27 ANNEX III TABLE A Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period -12 0,000 0,000 25,732 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 60,44 69,23 1 231,29 187,95 223,23 20,893 15,331 40 205 2 766,79 0,000 3 839,42  in Portugal (Esc)  in another Member State (Esc) 0,000 5 085,62 TABLE B Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 1 . Gross aids (ECU) : \ l \  Spain 2,500       Portugal 2,500       Other Member States 28,232     '   2. Final aids : l l (a) Seed harvested and processed in : \ l I  Federal Republic of Germany (DM) 66,40 ....  Netherlands (Fl) 75,91       BLEU (Bfrs/Lfrs) 1 351,45       France (FF) 206,64       Denmark (Dkr) 245,12       Ireland ( £ Irl ) 22,971       United Kingdom ( £) 16,971       Italy (Lit) 44 198       Greece (Dr) 3 087,64      (b) Seed harvested in Spain and processed :  in Spain (Pta) 385,54       in another Member State (Pta) 4 224,95        (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 429,32       in another Member State (Esc) 5 514,93     